Order entered January 25, 1933.
This cause coming on to be heard upon the motion of the relators to be permitted to file an amendment to the alternative writ of mandamus, seeking to set up an alleged contract between the relators and divers and sundry bondholders, which motion was filed on December 8, 1932, and the objections of the respondents to the filing of said amendment;
It is hereby considered, ordered and adjudged by the court that the objections of the respondents to the filing of said amendment be and the same are hereby overruled, and the motion of the relators for leave to file said amendment to the alternative writ be and the same is hereby granted and allowed.
It is further ordered and adjudged that the respondents be and they are hereby allowed fifteen days in which to amend their answer, heretofore filed to said writ, as they may be advised.
Done and ordered this 25th day of January, A.D. 1933.
DAVIS, C. J., and WHITFIELD, TERRELL and BUFORD, J. J., concur.
BROWN, J., dissents.
                  Opinion filed March 25, 1933.